Title: To George Washington from Adam Babcock, 6 May 1776
From: Babcock, Adam
To: Washington, George



Sir
New Haven May 6. 1776

I heard a few Days since that your Excellency had fitted out an Armed Vessel under the Command of Capt. Perrit to Cruise to the Southward—should that be the Case—I beg leave to propose that a Vessel I have fitted out commanded by Capn Brooks may go out in Company with Her, which will make them both quite secure against any Thing they may chance to meet with in getting off the Coast, except they should fall in with a Man of War.
The little Vessel I have fitted Mounts 6 three Pounders with Swivels Blunderbusses & small Arms for 50 Men which She carries, and is already Man’d—and is a Prime Sailor—will Sail the beginning of next Week—but will wait till Thursday for your Excellency’s Vessel—If in the mean Time I am informed that She will be ordered here and to keep Company with my Vessel till both are clear of the Coast. I have the Honour to be with the greatest Respect & Regard Your Excellency’s most obedient & most humble Servant

Adam Babcock

